Court of Appeals
of the State of Georgia

                                            ATLANTA,____________________
                                                     June 23, 2021

The Court of Appeals hereby passes the following order:

A21A1498. DWAYNE ELLIOTT v. THE STATE.

        In 2009, Dwayne Elliott pleaded guilty to rape, three counts of aggravated
sodomy, three counts of aggravated child molestation, two counts of aggravated sexual
battery, and one count of enticing a child for indecent purposes. In December 2020,
Elliott filed a motion to correct clerical error, in which he alleged that the trial court erred
by entering his indictment into the record of the court. The trial court denied the motion
on February 1, 2021, and Elliott filed a notice of appeal therefrom on April 12, 2021.
We, however, lack jurisdiction.
        A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of
a notice of appeal is an absolute requirement to confer appellate jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Pretermitting
whether Elliott had a right of direct appeal here, Elliott’s notice of appeal was untimely
filed more than two months after entry of the order he seeks to appeal.
        Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.




                                            Court of Appeals of the State of Georgia
                                                    Clerk’s Office, Atlanta,____________________
                                                                              06/23/2021
                                                    I certify that the above is a true extract from
                                            the minutes of the Court of Appeals of Georgia.
                                                    Witness my signature and the seal of said court
                                            hereto affixed the day and year last above written.

                                                                                            , Clerk.